NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



VIRGINIA SIMONS and JOSPEH                  )
SIMONS,                                     )
                                            )
             Appellants,                    )
                                            )
v.                                          )      Case No. 2D19-1875
                                            )
WESTWINDS VILLAGE, INC.,                    )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

David A. Fernandez, Bradenton, for
Appellants.

David L. Boyette of Adams and Reese
LLP, Sarasota, for Appellee.



PER CURIAM.


             Affirmed.



KHOUZAM, C.J., and MORRIS and SMITH, JJ., Concur.